Exhibit 10.1

AMENDMENT IN ITS ENTIRETY TO
EMPLOYMENT AGREEMENT

     THIS AMENDMENT IN ITS ENTIRETY TO EMPLOYMENT AGREEMENT is made as of this
19th day of December, 2005, between MERCANTILE TRUST & SAVINGS BANK, 440 Maine
Street, Quincy, Illinois, an Illinois banking corporation (“Bank”) and
MERCANTILE BANCORP, INC., 440 Maine Street, Quincy, Illinois, a Delaware
corporation (“Bancorp”) (Bank and Bancorp being herein collectively referred to
as “Employer”) and DAN S. DUGAN, 1025 Evangeline East, Quincy, Illinois
(“Employee”) (this “Amendment”).

     WHEREAS, Bank and Employee entered into an Employment Agreement dated June
15, 1987, which has been amended several times; and

     WHEREAS, the parties now wish to enter into this Amendment, which will
amend and restate in its entirety the Employment Agreement dated June 15, 1987,
as amended, so as to memorialize Employee’s present officer position with both
Bank and Bancorp; and

     WHEREAS, the parties hereto desire to continue to provide for the continued
employment of Employee with Employer on the terms and conditions stated below.

     NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto,

IT IS HEREBY AGREED as follows:

     1.     Employment

     (a) Employer hereby employs Employee as Chairman of the Board of Bank and
as Chairman of the Board, CEO and President of Bancorp, or in such other
executive or advisory capacity for Bank and Bancorp as may be assigned to him
from time to time by the Board of Directors of each Bank and Bancorp. Employment
under the Employment Agreement dated June 15, 1987, commenced on that date and
will continue hereunder until December 31, 2007, unless earlier terminated as
provided in paragraph 4 hereof. All duties or responsibilities hereunder taken
or performed by Employee pursuant to this Agreement shall be subject to the
direction,

--------------------------------------------------------------------------------

supervision and control of the Board of Directors of each Bank and Bancorp.

     (b)     Employee hereby accepts employment with Bank and Bancorp in the
capacities and for the period specified in paragraph 1(a) above and, while so
employed, agrees to devote such of his time, skill, labor and attention to the
affairs and business of Bank and Bancorp as may be necessary or desirable to
assure the proper performance of his duties.

     2.      Direct Compensation

     (a)     Salary. Employer shall pay Employee a monthly salary determined by
the Compensation Committee and Board of Directors of each Bank and Bancorp. In
no event shall such salary be less than the monthly base salary paid by Employer
during calendar year 1987.

     (b)     Incentive Bonus. In addition to the base salary as provided in
paragraph 2(a) above, Employer shall pay Employee an annual incentive bonus in
an amount determined by the Compensation Committee and Board of Directors of
each Bank and Bancorp.

     (c)     Automobile. Employer shall provide Employee with an automobile.

     (d)     Membership. Employee is required to be a member of Quincy Country
Club as a condition of his employment, and Employer agrees to pay the dues and
assessment for such membership.

     (e)     Expenses. Employer shall reimburse Employee for reasonable business
expenses incurred by Employee in the performance of his duties under this
Agreement.

     3.      Employee Benefits

     During the term hereof, Employee shall be entitled to participate in all
benefit plans and programs of Employer in which he is eligible to participate.
Nothing herein is intended to or shall be deemed to be granted to Employee in
lieu of any rights and privileges to which he may

2

--------------------------------------------------------------------------------

be entitled as an employee of Employer under any deferred profit sharing,
insurance, hospitalization, vacation or other plans which may now be in effect
or which may hereafter be adopted, it being understood that Employee shall have
the same rights and privileges to participate in such plans and benefits as any
other employee of Employer.

     4.      Termination of Agreement

     (a)     Disability. If, during the period of this Agreement, Employee comes
under such physical or mental disability that he is unable to undertake his
duties for a period of one hundred eighty (180) consecutive days, Employer may
suspend this Agreement during the period of such disability by giving notice to
Employee of its intention to suspend due to disability, except as provided
below.

                (1)         This Agreement shall thereupon be suspended as of
the end of the month in which such notice was given and shall continue until
Employee is no longer suffering such disability. Evidence of such recovery shall
be an opinion of Employee’s physician.

                (2)        If during any time of Employee’s disability that he
is eligible for and is receiving disability income payments from the Employer’s
disability income insurance carrier, such payments are less than sixty percent
(60%) of the annual salary he was receiving immediately prior to his disability
from Employer, Employer shall pay Employee an amount which, when added to the
gross payments (before any deductions) received by Employee from Employer’s
disability insurance carrier, will result in the Employee receiving from
Employer and Employer’s disability insurance carrier an annual sum equal to
sixty percent (60%) of his annual salary immediately prior to his disability.
Such payment from Employer shall be due Employee for as long as Employee is
eligible


3

--------------------------------------------------------------------------------


to receive disability income payments from Employer’s disability insurance
carrier. When Employee is no longer eligible to receive such disability income
payments from the insurance carrier, any obligation for an additional payment
from Employer shall terminate.


     (b)     Death. In the event of the death of Employee during the term
hereof, this Agreement shall terminate at the end of the month in which Employee
dies and Employer shall have no further obligation hereunder.

     (c)     Wilful Breach of Duty. In accordance with the terms of this
paragraph, Employer may terminate this Agreement for Employee’s Wilful Breach of
Duty. For purposes hereof, Wilful Breach of Duty shall mean only (i) aiding and
abetting a competitor; (ii) embezzlement or misappropriation of corporate funds;
(iii) conviction of a felony involving moral turpitude; or (iv) conviction of a
crime when federal banking laws call for a jail sentence. With respect to the
causes set forth in subparagraphs (c) (iii) and (iv) above, such convictions
must be final from which no appeal can be taken. Employer shall inform Employee
by written notice of its intention to terminate this Agreement for Wilful Breach
of Duty, the specific matters constituting Wilful Breach of Duty and the date on
which this Agreement is to be terminated, which date, in the case of a
termination pursuant to subparagraph (c)(i), shall be reasonably set to allow
Employee to rectify the matters specified, and Employer shall afford Employee an
opportunity, reasonable under the circumstances, to rectify, if possible, the
matters specified in Employer’s Notice.

     (d)     Effect of Termination.  In the event that Employer terminates this
Agreement for reasons other than those specified in paragraph (c), Employer
shall continue to pay Employee his monthly base salary then in effect for the
remaining term of this Agreement. Should Employee,

4

--------------------------------------------------------------------------------

prior to the end of such period, attain gainful employment at a compensation
level equal to or  exceeding that in effect at the time of termination by
Employer, Employee shall cease to be entitled to receive payments of his monthly
base salary. In lieu of Employer’s obligations under the first sentence of this
subparagraph (d), Employer may elect to pay Employee, within thirty (30) days
after such termination, in a lump sum, an amount equal to the present value,
using a compounded annual discount rate of eight percent (8%) of the sums
provided for in the first sentence of this paragraph (d).

     5.     Non-Competition

     (a)     During the term of this Agreement, Employee shall not engage in any
business or practice or become employed in any position which is in competition
with Employer or its affiliates.

     (b)     In the event of Employee’s termination as an employee of Employer
pursuant to this Agreement, for whatever reason, Employee shall not, for a
period of two (2) years from the date of such termination, engage within
twenty-five (25) miles of the corporate city limits of Quincy, Illinois, in the
banking, savings and loan, or commercial, agricultural or consumer lending
business, or in the sale of any services or products as are provided by
Employer, directly or indirectly, as an individual, partner, stockholder (except
to the extent of owning up to one percent (1%) of the issued and outstanding
stock of an entity), director, officer, principal, agent or employee, or in any
other relation or capacity whatsoever.

     (c)     Employee hereby acknowledges that the obligations to the Employer
hereunder and the rights and privileges granted to the Employer hereunder are of
a special, personal, unique and extraordinary character. Therefore, anything
herein to the contrary notwithstanding, the

5

--------------------------------------------------------------------------------

Employer shall be entitled to seek injunctive or other equitable relief in an
appropriate court to prevent a further breach by the terminated Employee.
Resorting to such equitable relief, however, shall not be construed as a waiver
of any other rights and remedies that the Employer may have for damages or
otherwise.

     (d)     Employee acknowledges that he considers this Non-Competition
covenant to be reasonable.

     6.     Confidential Information

     Employee agrees that he will not disclose material confidential information
related to the business and operations of Employer to third parties not entitled
to such information during the term of this Agreement and for a period of two
(2) years after termination of this Agreement.

     7.     Derogatory Statements

     During the term of this Agreement and thereafter, Employee shall not make
any statement calculated to be derogatory or harmful concerning Employer or any
of Employer’s directors, officers or employees.

     8.     Change of Employer Identity

     Employee’s rights under this Agreement shall not be diminished or in any
way prejudiced by any sale, reorganization, merger, consolidation, liquidation
or other event or condition affecting Bank or Bancorp, and any assignor or
successor to Bank or Bancorp shall be subject to this Agreement as if such party
were an original employer hereunder.

     9.     Certain Legal Expenses

     Employer shall pay all expenses, including attorney’s fees, incurred by
Employee in his defense of the validity or in the enforcement of this Agreement.

6

--------------------------------------------------------------------------------

     10.     Notices

     Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and sent by registered mail to his residence address as
last provided to Employer by him in the case of Employee or to its principal
office in the case of Employer.

     11.     Miscellaneous

     (a)     The rights and obligations of the Employer and Employee under this
Agreement shall inure to the benefit of and shall be binding upon their
respective heirs, administrators, successors and assigns.

     (b)     Any provisions of this Agreement prohibited by law shall be
ineffective to the extent of such prohibitions without in any way invalidating
or affecting the remaining provisions of this Agreement.

     (c)     This Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Illinois.

     IN WITNESS WHEREOF, Employer and Employee have caused this Amendment to be
duly executed, all as of the day and year first above written.

Mercantile Trust & Savings Bank          By:       /s/ Dan S. Dugan         Its
President    Mercantile Bancorp, Inc.        By:        /s/ Dan S. Dugan     Its
Chairman, CEO and President           /s/ Dan S. Dugan     Dan S. Dugan,
Employee 



7

--------------------------------------------------------------------------------